Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kato (US2015/0114428), discloses an interdental cleaning tool having a flexible cleaning part and a core that resists deformation, having a base formed of a reinforced composite material which can contain a synthetic resin such as polypropylene and a reinforcing fiber such as glass (paragraphs 0018 and 0019). Kato does not teach the composite includes a copolymer having as structural units, a polyolefin and an anhydride of unsaturated carboxylic acid. 
The next closest art, Nippon Polychem KK (JP H11-181221) teaches providing a material with good injection molding properties, high tensile strength and high impact strength (Paragraph 0001) by providing a synthetic resin with a glass fiber reinforced polypropylene resin composition comprising a block copolymer comprised of a polypropylene portion and a propylene/ethylene copolymerized portion; and an unsaturated carboxylic acid-modified polypropylene. Importantly, Nippon teaches the strength advantages are provided by including a polypropylene homopolymer and a copolymer of propylene/ethylene (Paragraphs 0007-0008). Thus, it would not be obvious to one skilled in the art looking at the flexible material of Kato to include the rigidity providing material of Nippon, as such would be counter to the objective of Kato which is to provide a flexible material.
Similarly, Elia (US Pub # 2012/002862) teaches a composite material to contain a glass reinforcement fiber (Paragraph 0022), and a resin containing a polyolefin (Paragraph 0027). Importantly, Elia teaches the use of a polyolefin or an anhydride of an unsaturated carboxylic acid (Paragraph 0084) but not both, and teaches such composites to be used in appliances and other large mechanical structures (Paragraphs 0112-0116) not suggesting applicability for small load intraoral devices.
	None of the prior art teach or suggest providing an interdental tool formed of a composite material formed of a synthetic resin, a reinforcing glass fiber, and a copolymer having structural units of a polyolefin and an anhydride of an unsaturated carboxylic acid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772